COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00406-CV


R. WAYNE JOHNSON                                                     APPELLANT

                                        V.

STEPHEN MARSH                                                          APPELLEE


                                     ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY

                                     ----------

                         MEMORANDUM OPINION 1

                                     ----------

      Appellant, who has been determined to be a vexatious litigant subject to a

pre-filing order under section 11.101(a) of the civil practice and remedies code, 2


      1
       See Tex. R. App. P. 47.4.

      2
       We take judicial notice of the list maintained by the Office of Court
Administration at http://www.txcourts.gov/oca/vexatiouslitigants.asp. See Merritt
v. Davis, No. 05-13-00819-CV, 2013 WL 4459024, at *1 n.1 (Tex. App.—Dallas
Aug. 19, 2013, no pet.) (mem. op.); Douglas v. Am. Title Co., 196 S.W.3d 876,
878 n.2 (Tex. App.––Houston [1st Dist.] 2006, no pet.).
is attempting to appeal from a trial court order dismissing his suit for failure to

obtain a pre-filing order from the local administrative judge. Tex. Civ. Prac. &

Rem. Code Ann. § 11.101(a) (West Supp. 2013). Likewise, appellant has failed

to obtain a pre-filing order before filing this appeal, despite our January 13, 2014

notice giving him ten days to obtain such an order or face dismissal. See id.

§ 11.103(a) (West Supp. 2013).

      Section 11.103(a) of the civil practice and remedies code provides that “a

clerk of a court may not file a litigation, original proceeding, appeal, or other claim

presented, pro se, by a vexatious litigant subject to a prefiling order under

Section 11.101 unless the litigant obtains an order from the appropriate local

administrative judge . . . permitting the filing.” Id. Appellant failed to obtain a pre-

filing order from the local administrative judge before filing this appeal; he also

failed to obtain such an order after notice from this court.          Accordingly, we

dismiss the appeal. See id.; Tex. R. App. P. 42.3(c); In re Johnson, No. 03-14-

00006-CV, 2014 WL 411763, at *1 (Tex. App.––Austin Jan. 31, 2014, orig.

proceeding) (mem. op.); Kastner v. Fulco, No. 01-13-00100-CV, 2013 WL
6157392, at *1–2 (Tex. App.—Houston [1st Dist.] Nov. 21, 2013, no pet.) (mem.

op.); Merritt v. Davis, No. 05-13-00819-CV, 2013 WL 4459024, at *1 (Tex. App.—

Dallas Aug. 19, 2013, no pet.) (mem. op.); Minnfee v. Currietu, No. 13-13-00246-

CV, 2013 WL 2949348, at *1 (Tex. App.—Corpus Christi June 13, 2013, no pet.)

(mem. op.); Scott v. Morgan, Nos. 14-12-00268-CV, 14-12-00269-CV, 2013 WL
2149805, at *1 (Tex. App.—Houston [14th Dist.] May 16, 2013, no pet.) (mem.


                                           2
op.); Minnfee v. Williams, No. 09-12-00328-CV, 2012 WL 4713721, at *1 (Tex.

App.—Beaumont Oct. 4, 2012, no pet.) (mem. op.).


                                              PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: March 13, 2014




                                     3